Citation Nr: 1623444	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-27 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder. 

2.  Whether the reduction of the disability rating for status post fracture, acromioclavicular joint, right (right shoulder disability) from 30 percent to 10 percent effective February 1, 2011, was proper. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board acknowledges that the rating reduction issue on appeal stems from a claim for an increased rating for the right shoulder disability.  However, rating reductions claims are separate from increased ratings claims. See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) ("The BVA incorrectly phrased the issue in terms of whether appellant was entitled to an increased rating; in fact and in law, the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper."); see also Peyton v. Derwinski, 1 Vet. App. 282, 286   (1991) ("This is a rating reduction case, not a rating increase case.").  As such, if a claim is appealed to the Board on the basis of a reduction only, there is no need to also discuss whether ratings in excess of the reduction are warranted.

In this case, the Veteran only appealed the rating reduction issue to the Board, but not the increased rating issue for his service-connected right shoulder disability.  Specifically, after the Veteran filed his September 2007 increased rating claim for the right shoulder disability, the RO denied the increased rating claim in a May 2008 rating decision.  However, a review of the record shows that the Veteran did not submit a notice of disagreement (NOD) or substantive appeal (e.g., VA Form 9 or equivalent statement) for the increased rating issue. See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2015).  Thus, the issue of entitlement to an increased rating for the right shoulder disability is not on appeal.

The Board also notes that the RO, in a September 2012 rating decision, increased the disability rating for the right shoulder disability to 20 percent effective from February 1, 2011.  However, this is not considered a full restoration of the Veteran's prior evaluation of 30 percent.  Thus, the issue remains on appeal.


This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The underlying merits of the claim for service connection for low back disorder is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 2010 rating decision, the RO denied the Veteran's claim for a low back disorder.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 
 
2.  The evidence received since the July 2010 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.

3.  In a November 2010 rating decision, the RO reduced the rating for the Veteran's status post fracture of the right acromioclavicular joint from 30 percent to 10 percent, effective February 1, 2011. 

4.  The RO observed the procedural safeguards set forth in 38 C.F.R. § 3.105(e) prior to reducing the disability rating at issue, including issuing a rating decision proposing the reduction and affording the Veteran the opportunity to present additional evidence and request a predetermination hearing. 

5.  At the time of the November 2010 rating decision, the 30 percent rating for the Veteran's status post fracture of the right acromioclavicular joint had been in effect since June 24, 2005, which was a period of more than five years. 

6.  The May 2010 VA examination on which the reduction was based was less full and complete than the August 2005 VA examination used to grant the 30 percent evaluation.  The evidence also did not establish that there was material improvement that could be maintained under the ordinary conditions of life.


CONCLUSIONS OF LAW

1.  The July 2010 rating decision, which denied service connection for a low back disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2015).
 
2.  The evidence received subsequent to the July 2010 rating decision is new and material, and the claim for entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Restoration of the 30 percent disability rating for status post fracture of the right acromioclavicular joint, effective February 1, 2011, is warranted.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In an October 1985 rating decision, the RO denied service connection for back pain.  In particular, the RO noted that the Veteran complained of low back pain in November 1973 and that an x-ray of the spine showed minimal scoliosis.  An October 1985 VA examination also revealed narrowing of L5-S1 disc space, but the examination was otherwise unremarkable.  However, the RO determined that the scoliosis was a congenital or developmental abnormality.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  Therefore, the October 1985 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO also denied the claim in a May 2008 rating decision on the basis that new and material evidence was not submitted.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal.  Nor was any new and material evidence submitted within one year of the issuance that decision.  Therefore, the May 2008 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO once again denied the claim in a July 2010 rating decision on the basis that new and material evidence had not been submitted.  The Veteran was notified of the decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, the July 2010 rating decision is also final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the July 2010 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2015).  The Veteran has submitted private medical opinions relating his current back disorder to his military service.  Specifically, in August 2011, Dr. I.B. (initials used to protect privacy) noted that the Veteran's service treatment records include a diagnosis rendered in 1973, which is the same as his current diagnosis, namely disc degeneration and disc herniation at L5-S1.  He stated that it was highly probable that the Veteran's conditions worsened during active duty.  A September 2011 statement from Dr. R.A. also indicates that the Veteran's lumbar spine curvature is not a significant contributing factor to his current low back pain complaints.  In a January 2012 statement, the Veteran asserted that his back problems began in 1973 and that he was subsequently treated for multiple back problems during service, none of which was scoliosis.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a low back disorder is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.


II.  Propriety of Rating Reduction

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Law and Analysis

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id. 

In addition, the appellant will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The above considerations are required for ratings which have continued for long periods at the same level, i.e. five years or more.  38 C.F.R. § 3.344(c).

Once the five year requirement of 38 C.F.R. § 3.344 has been satisfied, a reduction of the pertinent rating percentages can only be effected if the reduction complies with the provisions of 38 C.F.R. § 3.344(a).  The reduction can be justified only if there is a showing by a preponderance of the evidence that the rating reduction is warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).

Specifically, the Court requires that adjudicators must: (1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination(s) on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce an evaluation except in cases where all the evidence clearly warrants a finding of material improvement.  In addition, where material improvement in the physical condition is clearly shown, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. Brown, at 419-20.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the RO granted service connection for status post fracture of the right acromioclavicular joint and assigned an initial 10 percent disability rating effective from August 1, 1985, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203.

In a November 2005 rating decision, the RO increased the disability rating for the Veteran's service-connected status post fracture of the right acromioclavicular joint to 30 percent effective from June 24, 2005. 

In September 2007, the Veteran submitted a claim for an increased rating for his service-connected right shoulder disability.  The RO denied that claim in a May 2008 rating decision, which the Veteran did not appeal.

Subsequently, in a July 2010 rating decision, the RO proposed to reduce the rating for the Veteran's right shoulder disability to 10 percent.  The RO issued a letter in July 2010 advising the Veteran of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  The RO also explained that his combined service-connected disability rating would be decreased from 50 percent to 40 percent as a result of the reduction.  

In a November 2010 rating decision, the RO effectuated the reduction of the rating for the Veteran's service-connected status post fracture of the right acromioclavicular joint from 30 to 10 percent disabling, effective from February 1, 2011.  

The Veteran appealed the RO's determination in a May 2011 notice of disagreement. 

As a preliminary matter, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) in reducing the Veteran's disability evaluation.  As noted above, the RO issued a letter in July 2010 advising the Veteran of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  The November 2010 rating decision effectuating the reduction was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.  Thus, the Board finds that the requirements of 38 C.F.R. § 3.105(e) were met.

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.  As delineated in detail above, at the time of the November 2010 rating decision at issue in this case, the 30 percent rating for the Veteran's service-connected right shoulder disability had been in effect since June 24, 2005, which was a period of more than five years.  

In determining whether the reduction at issue in this case complies with the provisions of 38 C.F.R. § 3.344(a), the Board has reviewed the entire record.  In particular, the Board notes that the 30 percent evaluation was originally granted based on an August 2005 VA examination report.  The examiner had noted that the Veteran had additional limitation of range of motion or joint function secondary to pain, fatigue, weakness, or lack of endurance following repetitive use.  The right shoulder had active forward flexion to 28 degrees, abduction to 148 degrees, external rotation to 48 degrees, and internal rotation to 60 degrees.  However, after repetitive range of motion, the Veteran had forward flexion to 128 degrees, abduction to 146 degrees, external rotation to 42 degrees, and internal rotation to 52 degrees.  Thus, the examination demonstrated some decreased range of motion following repetitive motion testing.  In addition, the examiner indicated that there was atrophy of the musculature surrounding the right shoulder area and that there was increased pain and decreased strength with repetitive motion.

The RO later reduced the evaluation based upon the findings of a May 2010 VA examination.  That examiner commented that additional limitations, such as fatigue, incoordination, weakness, and lack of endurance during flare-ups, could cause a significant change in range of motion of the right shoulder joint together with increased pain and decreased functional activity.   However, he also indicated that the degree of this change could not be stated with any medical accuracy without resorting to speculation.  The examiner provided no additional range of motion loss findings during flare-ups and no rationale as to why the degree of change during flare-ups would be speculative.  As such, the May 2010 VA examination report was less full and complete than the August 2005 VA examination report.

Moreover, the Board observes that the record reflects no consideration by the RO as to whether the evidence of record clearly warranted the conclusion that sustained improvement in the Veteran's right shoulder disability had been demonstrated.  Rather, it appears that the RO reduced the rating based solely on one instance of range of motion testing without consideration of additional limitations upon repetitive use and flare-ups and also without consideration of whether the right shoulder range of motion reflected temporary or episodic improvement.  In addition, findings such as difficulty buttoning a shirt and reduced muscle strength were not contemplated.   Notwithstanding consideration of the Veteran's subjective complaints, the Board concludes that the results of one inadequate VA examination alone is insufficient to demonstrate sustained improvement of the Veteran's service-connected right shoulder disability, as well as an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  38 C.F.R. § 3.344(a).

The record also lacks any indication that the RO considered whether the evidence clearly warranted the conclusion that sustained improvement in the Veteran's service-connected right shoulder disability had been demonstrated and whether such improvement would be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  In fact, the Board observes that additional evidence received after the reduction includes additional private medical records which reflect that the Veteran underwent right shoulder arthroscopic surgery in January 2013.  Moreover, additional VA examinations show that the Veteran was functionally limited in terms of raising his shoulder above his head, had decreased muscle strength, difficulty lifting objects, and performing his occupational duties.

For the foregoing reasons, the Board finds that the 30 percent rating for the Veteran's service-connected status post fracture of the right acromioclavicular joint was improperly reduced and must therefore be restored effective February 1, 2011. 



ORDER

New and material evidence having been submitted, the claim for service connection for scoliosis of the lumbosacral spine is reopened.

Restoration of the 30 percent disability rating for status post fracture, acromioclavicular joint, right effective February 1, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.




REMAND

An April 2012 VA medical opinion stated that the Veteran's low back disorder was less likely than not proximately due to or the result of his service-connected left knee disability.  However, that examiner did not address whether the Veteran's low back disorder may be directly related to his military service or the appropriate questions regarding congenital defects and diseases.  Therefore, the Board finds that a VA examination and medical opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a low back disorder. After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

 The AOJ should also obtain any outstanding and relevant VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder and any radiculopathy that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to identify all current low back disorders and indicate whether any current disorder is a congenital defect or disease.

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(1)  For any low back congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during service.

 (2) For any low back congenital disease, the examiner should state whether the disease preexisted the Veteran's service.

If so, the examiner should state whether there was an increase in the severity during service. If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(3)  For any low back disorder that is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's military service, including any symptomatology therein. 

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a low back disorder that is either caused by or permanently aggravated by his service-connected left knee disability. 

In rendering the opinion, the examiner should specifically consider the September 2011 statement from Dr. R.A. that the Veteran's lumbar spine curvature is not a significant contributing factor to his current low back complaints; the August 2011 medical opinion from Dr. I.B. that the Veteran has the same lumbar spine disorder diagnosis that he had in service; and the August 2012 medical statement from Dr. T.B. that the Veteran does not have scoliosis.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last statement of the case. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


